 


 HR 8247 ENR: Veterans COMPACT Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 8247 
 
AN ACT 
To make certain improvements relating to the transition of individuals to services from the Department of Veterans Affairs, suicide prevention for veterans, and care and services for women veterans, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Veterans Comprehensive Prevention, Access to Care, and Treatment Act of 2020 or the Veterans COMPACT Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Improvement of transition of individuals to services from Department of Veterans Affairs 
Sec. 101. Pilot program on information sharing between Department of Veterans Affairs and designated relatives and friends of veterans regarding assistance and benefits available to the veterans. 
Sec. 102. Annual report on Solid Start program of Department of Veterans Affairs. 
Title II—Suicide Prevention 
Sec. 201. Department of Veterans Affairs provision of emergent suicide care. 
Sec. 202. Education program for family members and caregivers of veterans with mental health disorders. 
Sec. 203. Interagency Task Force on Outdoor Recreation for Veterans. 
Sec. 204. Contact of certain veterans to encourage receipt of comprehensive medical examinations. 
Sec. 205. Police crisis intervention training of Department of Veterans Affairs. 
Title III—Improvement of care and services for women veterans 
Sec. 301. Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans who are homeless. 
Sec. 302. Report on locations where women veterans are using health care from Department of Veterans Affairs. 
IImprovement of transition of individuals to services from Department of Veterans Affairs 
101.Pilot program on information sharing between Department of Veterans Affairs and designated relatives and friends of veterans regarding assistance and benefits available to the veterans 
(a)Pilot program required 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence carrying out a pilot program— (A)to encourage members of the Armed Forces who are transitioning from service in the Armed Forces to civilian life, before separating from such service, to designate up to 10 persons to whom information regarding the assistance and benefits available to the veterans under laws administered by the Secretary shall be disseminated using the contact information obtained under paragraph (7); and 
(B)provides such persons, within 30 days after the date on which such persons are designated under subparagraph (A), the option to elect to receive such information. (2)DurationThe Secretary shall carry out the pilot program during a period beginning on the date of the commencement of the pilot program that is not less than two years. 
(3)DisseminationThe Secretary shall disseminate information described in paragraph (1)(A) under the pilot program no less than quarterly. (4)Types of informationThe types of information to be disseminated under the pilot program to persons who elect to receive such information shall include information regarding the following: 
(A)Services and benefits offered to veterans and their family members by the Department of Veterans Affairs. (B)Challenges and stresses that might accompany transitioning from service in the Armed Forces to civilian life. 
(C)Services available to veterans and their family members to cope with the experiences and challenges of service in the Armed Forces and transition from such service to civilian life. (D)Services available through community partner organizations to support veterans and their family members. 
(E)Services available through Federal, State, and local government agencies to support veterans and their family members. (F)The environmental health registry program, health and wellness programs, and resources for preventing and managing diseases and illnesses. 
(G)A toll-free telephone number through which such persons who elect to receive information under the pilot program may request information regarding the program. (H)Such other matters as the Secretary, in consultation with members of the Armed Forces and such persons who elect to receive information under the pilot program, determines to be appropriate. 
(5)Privacy of informationIn carrying out the pilot program, the Secretary may not disseminate information under paragraph (4) in violation of laws and regulations pertaining to the privacy of members of the Armed Forces, including requirements pursuant to— (A)section 552a of title 5, United States Code; and 
(B)the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191). (6)Notice and modificationsIn carrying out the pilot program, the Secretary shall, with respect to a veteran— 
(A)ensure that such veteran is notified of the ability to modify designations made by such veteran under paragraph (1)(A); and (B)upon the request of a veteran, authorize such veteran to modify such designations at any time. 
(7)Contact informationIn making a designation under the pilot program, a veteran shall provide necessary contact information, specifically including an email address, to facilitate the dissemination of information regarding the assistance and benefits available to the veteran under laws administered by the Secretary. (8)Opt-in and opt-out of pilot program (A)Opt-in by membersA veteran may participate in the pilot program only if the veteran voluntarily elects to participate in the program. A veteran seeking to make such an election shall make such election in a manner, and by including such information, as the Secretary shall specify for purposes of the pilot program. 
(B)Opt-in by designated recipientsA person designated pursuant to paragraph (1)(A) may receive information under the pilot program only if the person makes the election described in paragraph (1)(B). (C)Opt-outIn carrying out the pilot program, the Secretary shall, with respect to a person who has elected to receive information under such pilot program, cease disseminating such information to that person upon request of such person. 
(b)Survey and report on pilot program 
(1)Survey 
(A)In generalNot later than one year after the date of the commencement of the pilot program and not less frequently than once each year thereafter for the duration of the pilot program, the Secretary shall administer a survey to persons who ever elected to receive information under the pilot program for the purpose of receiving feedback regarding the quality of information disseminated under this section. (B)ElementsEach survey conducted under subparagraph (A) shall include solicitation of the following: 
(i)Feedback on the following: (I)The nature of information disseminated under the pilot program. 
(II)Satisfaction with the pilot program. (III)The utility of the pilot program. 
(IV)Overall pilot program successes and challenges. (ii)Recommendations for improving the pilot program. 
(iii)Reasons for opting in or out of the pilot program. (iv)Such other feedback or matters as the Secretary considers appropriate. 
(2)Report 
(A)In generalNot later than three years after the date on which the pilot program commences, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a final report on the pilot program. (B)ContentsThe report submitted under subparagraph (A) shall include the following: 
(i)The results of the survey administered under paragraph (1). (ii)The number of participants enrolled in the pilot program who are veterans. 
(iii)The number of persons designated under subsection (a)(1)(A). (iv)The number of such persons who opted in or out of the pilot program under subsection (a)(8). 
(v)The average period such persons remained in the pilot program. (vi)An assessment of the feasibility and advisability of making the pilot program permanent. 
(vii)Identification of legislative or administrative action that may be necessary if the pilot program is made permanent. (viii)A plan to expand the pilot program if the pilot program is made permanent. 
(ix)If the Secretary finds under clause (vi) that making the pilot program permanent is not feasible or advisable, a justification for such finding. 102.Annual report on Solid Start program of Department of Veterans Affairs (a)Reports requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter for a period of five years, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the Solid Start program of the Department of Veterans Affairs. 
(b)ElementsEach report under subsection (a) shall include the following: (1)With respect to each veteran called or emailed under the Solid Start program: 
(A)The Armed Force in which the veteran served. (B)Age. 
(C)Gender. (D)Whether the veteran responded to the call or email. 
(E)Whether the call or email resulted in a call to the Veterans Crisis Line established pursuant to section 1720F(h) of title 38, United States Code.  (F)Whether the call or email resulted in a referral to— 
(i)compensation and pension determination; (ii)enrollment in the patient enrollment system of the Department; or 
(iii)any other program or benefit under the laws administered by the Secretary. (2)Any change to the Solid Start program implemented by the Secretary since the date of the previous such report. 
(c)Prohibition on personally identifiable informationNo report under subsection (a) may contain any personally identifiable information regarding a veteran. IISuicide Prevention 201.Department of Veterans Affairs provision of emergent suicide care (a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1720J.Emergent suicide care 
(a)Emergent suicide carePursuant to this section, the Secretary shall— (1)furnish emergent suicide care to an eligible individual at a medical facility of the Department; 
(2)pay for emergent suicide care provided to an eligible individual at a non-Department facility; and (3)reimburse an eligible individual for emergent suicide care provided to the eligible individual at a non-Department facility. 
(b)EligibilityAn individual is eligible for emergent suicide care under subsection (a) if the individual is in an acute suicidal crisis and is either of the following: (1)A veteran (as defined in section 101). 
(2)An individual described in section 1720I(b) of this title. (c)Period of care (1)Emergent suicide care provided under subsection (a) shall be furnished to an eligible individual— 
(A)through inpatient or crisis residential care, for a period not to exceed 30 days; or (B)if care under subparagraph (A) is unavailable, or if such care is not clinically appropriate, as outpatient care for a period not to exceed 90 days. 
(2)If, upon the expiration of a period under paragraph (1), the Secretary determines that the eligible individual remains in an acute suicidal crisis, the Secretary may extend such period as the Secretary determines appropriate. (d)NotificationAn eligible individual who receives emergent suicide care under subsection (a) at a non-Department facility (or a person acting on behalf of the individual) shall notify the Secretary of such care within seven days of admission to such facility. 
(e)OutreachDuring any period when an eligible individual is receiving emergent suicide care under subsection (a), the Secretary shall— (1)ensure that— 
(A)in the case of an eligible individual whom the Veterans Crisis Line recommends to seek emergent suicide care at a medical facility of the Department, the Veterans Crisis Line notifies the Suicide Prevention Coordinator of such medical facility; (B)in the case of an eligible individual who presents at a medical facility of the Department in an acute suicidal crisis without a recommendation by the Veterans Crisis Line, the Secretary notifies the Suicide Prevention Coordinator; 
(C)in the case of an eligible individual whom the Veterans Crisis Line recommends to seek treatment at a non-Department facility, the Veterans Crisis Line notifies the Suicide Prevention Coordinator and the Office of Community Care at the medical facility of the Department located nearest to the eligible individual; and (D)in the case of an eligible individual who presents at a non-Department facility in an acute suicidal crisis without a recommendation by the Veterans Crisis Line and for whom the Secretary receives a notification under subsection (d), the Secretary notifies the Suicide Prevention Coordinator and the Office of Community Care at the medical facility of the Department located nearest to the eligible individual; 
(2)determine the eligibility of the eligible individual for other programs and benefits under the laws administered by the Secretary (or shall make such determination as soon as practicable following the period of such emergent suicide care); and (3)make referrals for care following the period of such emergent suicide care, as the Secretary determines appropriate. 
(f)Prohibition on charge 
(1)If the Secretary provides emergent suicide care to an eligible individual under subsection (a), the Secretary— (A)may not charge the eligible individual for any cost of such emergent suicide care; and 
(B)shall pay for any costs of emergency transportation to a facility for such emergent suicide care (as such costs are determined pursuant to section 1725 of this title, to the extent practicable). (2) (A)In addition to the requirements of paragraph (1), if the Secretary pays for emergent suicide care provided under subsection (a) to an eligible individual at a non-Department facility, the Secretary shall reimburse the facility for the reasonable value of such emergent suicide care.  
(B) 
(i)In carrying out subparagraph (A), the Secretary may determine the amount to reimburse a non-Department facility in a similar manner to the manner in which the Secretary determines reimbursement amounts for that non-Department facility for medical care and services provided under another provision of this chapter. (ii)The requirements of section 1725(c)(3) of this title shall apply with respect to payments made under subparagraph (A) of this paragraph. 
(3)In the case of an eligible individual who receives emergent suicide care under this section and who is entitled to emergent suicide care (or payment for emergent suicide care) under a health-plan contract, the Secretary may recover the costs of such emergent suicide care provided under this section, other than for such care for a service-connected disability. (4)In carrying out subsection (d), the Secretary may not charge an eligible individual for any cost of emergent suicide care provided under subsection (a) solely by reason of the Secretary not having been notified of such care pursuant to such subsection. 
(g)Annual reportNot less than once each year, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on emergent suicide care provided under subsection (a). Each such report shall include, for the year covered by the report— (1)the number of eligible individuals who received emergent suicide care under subsection (a); 
(2)demographic information regarding eligible individuals described in paragraph (1); (3)the types of care furnished or paid for this section; and 
(4)the total cost of providing care under subsection (a). (h)DefinitionsIn this section: 
(1)The term acute suicidal crisis means that an individual was determined to be at imminent risk of self-harm by a trained crisis responder or health care provider. (2)The term crisis residential care means crisis stabilization care provided— 
(A)in a residential setting; and (B)in a facility other than a hospital. 
(3)The term crisis stabilization care includes, with respect to an individual in acute suicidal crisis, care that ensures, to the extent practicable, immediate safety and reduces— (A)the severity of distress; 
(B)the need for urgent care; or (C)the likelihood that the distress under subparagraph (A) or need under subparagraph (B) will increase during the transfer of that individual from a facility at which the individual has received care for that acute suicidal crisis. 
(4)The term emergent suicide care means crisis stabilization care provided to an eligible individual— (A)pursuant to a recommendation of the eligible individual from the Veterans Crisis Line; or 
(B)who presents at a medical facility in an acute suicidal crisis. (5)The term health-plan contract has the meaning given such term in section 1725 of this title.  
(6)The term Veterans Crisis Line means the hotline under section 1720F(h) of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relation to section 1720I the following new item: 
 
 
1720J. Emergent suicide care.. 
(c)Effective dateThe Secretary shall furnish or pay for emergent suicide care under section 1720J of title 38, United States Code, as added by subsection (a), beginning on the date that is 270 days after the date of the enactment of this Act. 202.Education program for family members and caregivers of veterans with mental health disorders (a)EstablishmentNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an education program (in this section referred to as the education program) for the education and training of caregivers and family members of eligible veterans with mental health disorders. 
(b)Education program 
(1)In generalUnder the education program, the Secretary shall provide a course of education to caregivers and family members of eligible veterans on matters relating to coping with mental health disorders in veterans. (2)DurationThe Secretary shall carry out the education program during the four-year period beginning on the date of the commencement of the education program. 
(3)Scope 
(A)CaregiversThe Secretary, with respect to the component of the education program that relates to the education and training of caregivers, shall— (i)include such component in the training provided pursuant to the program of comprehensive assistance for family caregivers of the Department of Veterans Affairs established under section 1720G(a) of title 38, United States Code; and 
(ii)make such component available on the Internet website of the Department that relates to caregiver training. (B)Family membersThe Secretary shall carry out the component of the education program that relates to the education and training of non-caregiver family members at facilities of the Department as follows: 
(i)Not less than five medical centers of the Department. (ii)Not less than five clinics of the Department. 
(iii)Not less than five Vet Centers (as defined in section 1712A(h) of title 38, United States Code). (C)Solicitation of applicationsIn selecting locations pursuant to subparagraph (B), the Secretary shall solicit applications from eligible facilities of the Department that are interested in carrying out the education program. 
(D)ConsiderationsIn selecting locations pursuant to subparagraph (B), the Secretary shall consider the feasibility and advisability of selecting locations in the following areas: (i)Rural areas. 
(ii)Areas that are not in close proximity to an active duty installation. (iii)Areas in different geographic locations. 
(4)Contracts 
(A)In generalIn carrying out the education program, the Secretary shall enter into contracts with qualified entities described in subparagraph (B) to offer the course of education described in paragraph (5) to family members and caregivers of eligible veterans and covered veterans. (B)Qualified entity describedA qualified entity described in this subparagraph is a non-profit entity with experience in mental health education and outreach, including work with children, teens, and young adults, that— 
(i)uses high quality, relevant, and age-appropriate information in educational programming, materials, and coursework, including such programming, materials, and coursework for children, teens, and young adults; and (ii)works with agencies, departments, nonprofit mental health organizations, early childhood educators, and mental health providers to develop educational programming, materials, and coursework. 
(C)PriorityIn entering into contracts under this paragraph, the Secretary shall give priority to qualified entities that have demonstrated cultural competence in serving military and veteran populations, and, to the extent practicable, use internet technology for the delivery of course content in an effort to expand the availability of support services, especially in rural areas. (5)Course of education describedThe course of education described in this paragraph shall consist of curriculum that includes the following: 
(A)General education on different mental health disorders, including information to improve understanding of the experiences of individuals suffering from such disorders. (B)Techniques for handling crisis situations and administering mental health first aid to individuals suffering from a mental health disorder. 
(C)Techniques for coping with the stress of living with an individual suffering from a mental health disorder. (D)Information on additional services available for family members and caregivers through the Department or community organizations and providers related to mental health disorders. 
(E)Such other matters as the Secretary considers appropriate. (c)Surveys (1)In generalThe Secretary shall conduct a comprehensive survey of the satisfaction of individuals that have participated in the course of education described in subsection (b)(5). Such survey shall include a solicitation of feedback on the following: 
(A)The general satisfaction of those individuals with the education and assistance provided under the education program. (B)The perceived effectiveness of the education program in providing education and assistance that is useful for those individuals. 
(C)The applicability of the education program to the issues faced by those individuals. (D)Such other matters as the Secretary considers appropriate. 
(2)Compilation of informationThe information compiled as a result of the surveys conducted under paragraph (1) shall be— (A)disaggregated by facility type at which the education program was carried out; and 
(B)included in the annual reports under subsection (d)(1). (d)Reports (1)Annual reports (A)In generalNot later than one year after the date of the commencement of the education program and not later than September 30 each year thereafter until 2024, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on— 
(i)the education program; and (ii)the feasibility and advisability of expanding the education program to include the establishment of a peer support program composed of individuals who complete the education program (in this section referred to as a peer support program). 
(B)ElementsEach report submitted under subparagraph (A) shall include the following: (i)The number of individuals that participated in the course of education described in subsection (b)(5) during the year preceding the submission of the report. 
(ii)A detailed analysis of the surveys conducted under subsection (c) with respect to the individuals described in clause (i). (iii)Any plans for expansion of the education program. 
(iv)An analysis of the feasibility and advisability of establishing a peer support program. (v)The interim findings and conclusions of the Secretary with respect to the success of the education program and the feasibility and advisability of establishing a peer support program. 
(2)Final report 
(A)In generalNot later than one year after the completion of the education program, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a final report on the feasibility and advisability of continuing the education program. (B)ElementsThe final report under subparagraph (A) shall include the following: 
(i)A detailed analysis of the surveys conducted under subsection (c). (ii)An analysis of the feasibility and advisability of continuing the education program without entering into contracts for the course of education described in subsection (b)(5). 
(iii)An analysis of the feasibility and advisability of expanding the education program. (iv)An analysis of the feasibility and advisability of establishing a peer support program. 
(e)Monitoring of programThe Secretary shall select mental health care providers of the Department to monitor the progress of the instruction provided under the education program. (f)DefinitionsIn this section: 
(1)The term eligible veteran means a veteran who is enrolled in the health care system established under section 1705(a) of title 38, United States Code. (2)The terms caregiver and family member have the meaning given those terms in section 1720G(d) of title 38, United States Code. 
203.Interagency Task Force on Outdoor Recreation for Veterans 
(a)EstablishmentNot later than 18 months after the date on which the national emergency declared by the President pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) expires, the Secretary of Veterans Affairs shall establish a task force to be known as the Task Force on Outdoor Recreation for Veterans (in this section referred to as the Task Force). (b)CompositionThe Task Force shall be composed of the following members or their designees: 
(1)The Secretary of Veterans Affairs. (2)The Secretary of the Interior. 
(3)The Secretary of Health and Human Services. (4)The Secretary of Agriculture. 
(5)The Secretary of Defense. (6)The Secretary of Homeland Security. 
(7)The Chief of the Army Corps of Engineers. (8)At least two representatives from veterans service organizations. 
(9)Any other member that the Secretary of Veterans Affairs determines to be appropriate. (c)ChairpersonsThe Secretary of Veterans Affairs and the Secretary of the Interior shall serve as co-chairpersons of the Task Force (in this section referred to as the Chairpersons). 
(d)Duties 
(1)Task ForceThe duties of the Task Force shall be— (A)to identify opportunities to formalize coordination between the Department of Veterans Affairs, public land agencies, and partner organizations regarding the use of public lands and other outdoor spaces for facilitating health and wellness for veterans; 
(B)to identify barriers that exist to providing veterans with opportunities to augment the delivery of services for health and wellness through the use of outdoor recreation on public lands and other outdoor spaces; and (C)to develop recommendations to better facilitate the use of public lands and other outdoor spaces for promoting wellness and facilitating the delivery of health care and therapeutic interventions for veterans. 
(2)ConsultationThe Task Force shall carry out the duties under paragraph (1) in consultation with appropriate veterans outdoor recreation groups. (e)Reports (1)Preliminary reportNot later than one year after the date on which the Task Force is established, the Chairpersons shall submit to Congress a report on the preliminary findings of the Task Force. 
(2)Final reportNot later than one year after the date of the submission of the preliminary report under paragraph (1), the Chairpersons shall submit to Congress a report on the findings of the Task Force, which shall include the recommendations developed under subsection (d)(1)(C). (f)DurationThe Task Force shall terminate on the date that is one year after the date of the submission of the final report in subsection (e)(2). 
(g)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (h)Public lands definedIn this section, the term public lands means any recreational lands under the jurisdiction of the Federal Government or a State or local government. 
204.Contact of certain veterans to encourage receipt of comprehensive medical examinations 
(a)NoticeNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Health of the Department of Veterans Affairs shall seek to contact each covered veteran by mail, telephone, or email to encourage each covered veteran to receive medical examinations including the following: (1)A comprehensive physical examination. 
(2)A comprehensive mental health examination. (3)A comprehensive eye examination if the covered veteran has not received such an examination in the year immediately preceding the date of such examination. 
(4)A comprehensive audiological examination if the covered veteran has not received such an examination in the year immediately preceding the date of such examination. (b)Examinations (1)Va health care facilitiesIf a covered veteran elects to receive more than one examination described in subsection (a) at a health care facility of the Department of Veterans Affairs, the Under Secretary of Health shall seek to furnish all such scheduled examinations on the same day. 
(2)Community carePursuant to subsection (d) or (e) of section 1703 of title 38, United States Code, a covered veteran may receive an examination described in subsection (a) from a health care provider described in subsection (c) of that section. (c)Transportation (1)Beneficiary travel programPursuant to section 111 of title 38, United States Code, the Secretary of Veterans Affairs may pay for a rural covered veteran to travel to a health care facility to receive an examination described in subsection (a). 
(2)Shuttle serviceThe Under Secretary of Health shall seek to enter into agreements with non-profit organizations to provide shuttle service to rural covered veterans for examinations described in subsection (a). (d)Report requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report regarding how many covered veterans scheduled examinations described in subsection (a) after receiving a letter, telephone call, or email under that subsection. 
(e)DefinitionsIn this section: (1)The term covered veteran means a veteran who— 
(A)is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code; and (B)has not received health care furnished or paid for by the Secretary of Veterans Affairs during the two years immediately preceding the date in subsection (a)(1). 
(2)The term rural covered veteran means a covered veteran— (A)who lives in an area served by the Office of Rural Health of the Department of Veterans Affairs; and 
(B)whom the Under Secretary of Health determines requires assistance to travel to a health care facility to receive an examination described in subsection (a). (3)The term veteran has the meaning given that term in section 101 of title 38, United States Code. 
205.Police crisis intervention training of Department of Veterans Affairs 
(a)TrainingThe Secretary of Veterans Affairs shall provide to Department police officers an annual training on the prevention of suicide among the population served by the Department police officers. (b)CurriculumIn carrying out subsection (a), the Secretary shall update any similar training provided before the date of the enactment of this Act to ensure that the curriculum for the training addresses, at a minimum, the following: 
(1)Effective behavioral science procedures for suicide prevention and risk mitigation.  (2)Crisis intervention and de-escalation skills, including through the use of interactive training. 
(3)Information about mental health and substance abuse disorders.  (4)Information about local law enforcement crisis intervention teams and other resources for veterans experiencing mental health crises available by the Department of Veterans Affairs, other elements of the Federal Government, and the community in which the police officers serve. 
(c)ConsultationThe Secretary shall ensure that the annual training provided to Department police officers at a medical facility of the Department under subsection (a) is provided in consultation with law enforcement training accreditation organizations and the mental health experts at such facility. (d)Plan on community partnershipsThe Secretary shall ensure that each police force of a facility of the Department develops a plan to enter into partnerships with—  
(1)local community mental health organizations and experts, local community veterans organizations, and local community criminal justice organizations and experts; and  (2)local police departments, including by facilitating the sharing of training resources with crisis intervention teams of the local police departments. 
(e)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the annual training under subsection (a), including— (1)a description of the curriculum of such training;  
(2)with respect to the year preceding the date of the report— (A)the number of facilities of the Department that conducted such training;  
(B)the number of Department police officers who received such training; and (C)any barriers to ensuring that each Department police officer receives such training;  
(3)any recommendations to address the barriers identified under paragraph (2)(C); and  (4)the number of facilities of the Department that have entered into partnerships pursuant to subsection (d). 
(f)Department police officer definedIn this section, the term Department police officer means an employee of the Department of Veterans Affairs specified in section 902(a) of title 38, United States Code.  IIIImprovement of care and services for women veterans 301.Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans who are homeless (a)AnalysisThe Secretary of Veterans Affairs shall complete an analysis of programs of the Department of Veterans Affairs that provide assistance to women veterans who are homeless or precariously housed to identify the areas in which such programs are failing to meet the needs of such women. 
(b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the analysis completed under subsection (a). 302.Report on locations where women veterans are using health care from Department of Veterans Affairs (a)ReportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the use by women veterans of health care from the Department of Veterans Affairs. 
(b)ElementsEach report required by subsection (a) shall include the following information: (1)The number of women veterans who reside in each State. 
(2)The number of women veterans in each State who are enrolled in the patient enrollment system of the Department under section 1705(a) of title 38, United States Code. (3)Of the women veterans who are so enrolled, the number who have received health care under the laws administered by the Secretary at least one time during the one-year period preceding the submission of the report. 
(4)The number of women veterans who have been seen at each medical facility of the Department during such year, disaggregated by facility. (5)The number of appointments that women veterans have had at a medical facility of the Department during such year, disaggregated by— 
(A)facility; and (B)appointments for— 
(i)primary care; (ii)specialty care; and 
(iii)mental health care. (6)For each appointment type specified in paragraph (5)(B), the number of appointments completed in-person and the number of appointments completed through the use of telehealth. 
(7)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of increase in patient population of women veterans as measured by the increase in unique women veteran patient use. (8)If known, an identification of the medical facility of the Department in each Veterans Integrated Service Network with the largest rate of decrease in patient population of women veterans as measured by the decrease in unique women veterans patient use. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
